DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/492643, filed on 4/29/2015.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 7/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US Patent Pub. # 2012/0199933).
As to claim 2, Kobayashi discloses a light detecting device, comprising: 
a plurality of pixels (pixel 600), respectively including:
a photoelectric conversion unit (photoelectric conversion portion 601) (Para 75),
a first charge holding unit (charge holding portion 602) (Para 75),
a first transistor (second transfer portion 605) disposed between the photoelectric conversion unit (601) and the first charge holding unit (602) (Para 75), and
a second transistor (charge output control portion 609) disposed adjacent to the photoelectric conversion unit (601), the second transistor (609) including, as a gate, an overflow discharge portion (overflow drain (hereinafter OFD)) (Para 75).
As to claim 10, Kobayashi teaches further comprising: a control circuit (equivalent circuit) configured to control operations of the plurality of pixels, and to drive the plurality of pixels (600) to perform a global shutter imaging operation (global exposure) (Para 77 and 82).  Kobayashi teaches the equivalent circuit is applicable to a configuration in which control wiring of individual elements is fixed to a constant voltage and in which control of conduction is not performed (Para 77).
As to claim 11, Kobayashi teaches wherein the second transistor (609) abuts the photoelectric conversion unit (601) and is configured to selectively connect (TX3) the photoelectric conversion unit (601) to a reset drain (110) (Para 75).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Patent Pub. # 2012/0199933) in view of Takatsuka (US Patent Pub. # 2011/0242389).
As to claim 3, note the discussion above in regards to claim 2.  Kobayashi teaches wherein each of the plurality of pixels further includes a floating diffusion (sense node 603) (Para 75).  Kobayashi does not teach wherein each of the plurality of pixels further includes a floating diffusion adjacent to a second charge holding unit.  Takatsuki (Fig. 24) teaches wherein each of the plurality of pixels (unit pixel 90F) further includes a floating diffusion (FD (floating diffusion) area 123) adjacent to a second charge holding unit (memory section 451) (Para 318).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second memory section as taught by Takatsuki to pixel of Kobayashi, to reduce the quantity of a coupling noise included in the pixel signal (Para 41 of Takatsuki).
As to claim 4, Kobayashi teaches wherein the first transistor (605) is configured to transfer a charge from the photoelectric conversion unit (601) to the first charge holding unit (602) (Para 75).
As to claim 5, Takatsuki teaches wherein the first charge holding unit (322) is one of a plurality of first charge holding units (322 and 451) respectively corresponding to the pixels (90F), and further comprising: a wiring unit (vertical drive section 62, a column processing section 63, a horizontal drive section 64 and a system control section 65) coupled to the plurality of first charge holding units (322 and 451) via a plurality of contacts (second transfer gate 321 and third transfer gate 452) (Para 126, 310, and 319).
As to claim 9, Takatsuki teaches wherein the wiring unit (62, 63, 64 and 65) provides power to transfer a charge accumulated at the photoelectric conversion unit (121) to the plurality of first charge holding units (322 and 451) (Para 126, 310, and 319).
As to claim 12, Kobayashi teaches a light shielding unit (light shielding member 115) configured to shield the plurality of first charge holding units (charge holding portion 102) from an incident light (incident light) (Para 44).  Takatsuki teaches wherein the first charge holding unit (322 and 451) is one of a plurality of first charge holding units (322 and 451) respectively corresponding to the pixels (90F) (Para 310 and 318).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second memory section as taught by Takatsuki to pixel of Kobayashi, to reduce the quantity of a coupling noise included in the pixel signal (Para 41 of Takatsuki).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 12-19 of U.S. Patent No. 10,574,924 (Takeda) in view of Kobayashi (US Patent Pub. # 2012/0199933). 
Takeda (US Patent # 10,574,924) does not teach a second transistor disposed adjacent to the photoelectric conversion unit, the second transistor including, as a gate, an overflow discharge portion.  Kobayashi teaches a second transistor (charge output control portion 609) disposed adjacent to the photoelectric conversion unit (601), the second transistor (609) including, as a gate, an overflow discharge portion (overflow drain (hereinafter OFD)) (Para 75).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a charge output control portion as taught by Kobayashi to pixel of Takeda (US Patent # 10,574,924), to remove unnecessary charges from the photodiode (Para 52 of Kobayashi).
Application # 17/371928
Takeda (US Patent # 10,574,924)
2. A light detecting device, comprising:
a plurality of pixels, respectively including:
a photoelectric conversion unit,
a first charge holding unit,
a first transistor disposed between the photoelectric conversion unit and the first charge holding unit, and
a second transistor disposed adjacent to the photoelectric conversion unit, the second transistor including, as a gate, an overflow discharge portion.
12. An imaging device, comprising: a plurality of pixels, respectively including: a photoelectric conversion unit, a floating diffusion, and a charge holding unit disposed adjacent to the photoelectric conversion unit in a first direction and disposed adjacent to the floating diffusion in a second direction perpendicular to the first direction, the charge holding unit including a plurality of contacts arranged side by side.
5. (New) The imaging device according to claim 2, wherein the first charge holding unit is one of a plurality of first charge holding units respectively corresponding to the pixels, and further comprising: a wiring unit coupled to the plurality of first charge holding units via a plurality of contacts.
13. The imaging device according to claim 12, further comprising a wiring unit coupled to the plurality of contacts.
6. (New) The imaging device according to claim 5, wherein the wiring unit comprises a first wiring coupled to the plurality of first charge holding units via a first contact of the plurality of contacts, and a second wiring coupled to the plurality of first charge holding units via a second contact of the plurality of contacts.
15. The imaging device according to claim 13, wherein the wiring unit comprises: a first wiring coupled to the charge holding unit via a first contact of the plurality of contacts, and a second wiring coupled to the charge holding unit via a second contact of the plurality of contacts.
7. (New) The imaging device according to claim 6, wherein: the plurality of first charge holding units comprises a first gate electrode, and the first wiring is coupled to the first gate electrode via the first contact.
16. The imaging device according to claim 15, wherein: the charge holding unit comprises a first gate electrode, and the first wiring is coupled to the first gate electrode via the first contact.
8. (New) The imaging device according to claim 7, wherein: the plurality of first charge holding units comprises a second gate electrode, and the second wiring is coupled to the second gate electrode via the second contact.
17. The imaging device according to claim 16, wherein: the charge holding unit comprises a second gate electrode, and the second wiring is coupled to the second gate electrode via the second contact.
13. The imaging device according to claim 2, wherein the first charge holding unit is one of a plurality of first charge holding units respectively corresponding to the pixels, and the plurality of first charge holding units is a plurality of capacitors arranged in series.
19. The imaging device according to claim 12, wherein the charge holding unit comprises a plurality of capacitors arranged in series.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        5/6/2022